DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH).  All the information provided under PPH has been taken into account. 
Election/Restrictions
3.	Applicant's election with traverse of Group I (claims 1-11 and 20-21) in the reply filed on 06/29/2022 is acknowledged.  The applicants argue at Page 1 of their Remarks filed 06/29/2022 that search and examination of the application could be made without serious burden since the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.
	However, this argument is not persuasive at this time.  As mentioned in the previous Office action mailed 06/08/2022, the groups of inventions I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I-III, such as “the claimed thermal conductive sheet”, are taught by Ohta et al. (US 2008/0241488).  Ohta et al. teach that these technical features are common and conventional for the reasons stated in the prior Office action.  Thus, since the technical features fail to define a contribution over Ohta et al., they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims.  Moreover, there is a search burden since the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) especially because other non-elected inventions are directed to a method requiring particular steps and an electronic device encompassing additional elements. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
4.	Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 06/29/2022.

Response to Preliminary Claim Amendment filed 12/07/2021
5.	New claims 20 (see page 8, paragraph [0026] of the spec.) and 21 (see page 7, paragraph [0023] of the spec.) were added, which are supported by specification (“spec.”) as originally filed. 
	Thus, no new matter is present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. (WO 2016/068157l; utilizing US 9,922,901 as its English equivalent). 
	It is noted that Aramaki et al. (WO 2016/0681571) is used for date purposes, and all column and line numbers cited below refer to its English equivalent since WO 2016/0681571 is in Japanese.
	As to Claims 1-2 and 10: Aramaki et al. disclose a thermally conductive sheet including a sheet body that is a cured product of a thermally conductive resin composition including a binder resin and carbon fibers (corresponding to the claimed first thermally conductive filler comprising a fibrous thermally conductive filler) (Col. 4, lines 9-15).   
	However, Aramaki et al. do not mention the addition of claimed second thermally conductive filler comprising a non-scaly and non-fibrous thermally conductive filler with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.
	Nevertheless, Aramaki et al. do disclose in addition to the carbon fibers, thermally conductive fillers such as fibrous fillers, plate-form fillers, scaly fillers, and spherical fillers, e.g., boron nitride, aluminum nitride or spherical alumina (corresponding to the claimed second claimed second thermally conductive filler comprising a non-scaly and non-fibrous thermally conductive filler), may be used in combination so long as the effects of the present invention are no impaired (Col. 5, lines 35-55).  Aramaki et al. also disclose that the composition can be prepared by homogenously mixing these fillers and the binder resin with various additives by a known method, and the binder resin retains the carbon fibers and appropriately added thermally conductive fillers (Col. 5, lines 55-60 and Col. 6, lines 34-40), which would result in the fillers being dispersed in the binder resin as required by the claims.  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed second thermally conductive filler comprising a non-scaly and non-fibrous thermally conductive filler as the thermally conductive fillers in the composition of thermally conductive sheet, with a reasonable expectation of successfully obtaining desired thermal conductive properties without impairing the effects of the sheet as suggested by Aramaki et al. 
	Additionally, the claimed difference between relative permittivity and thermal conductivity in the thickness direction of the sheet and relative permittivity and thermal conductivity in the surface direction of the sheet would have naturally followed from the suggestion of Aramaki et al. since Aramaki et al. would have suggested identical or substantially identical thermally conductive sheet as those claimed for the reasons set forth above.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claims 3 and 20: While Aramaki et al. do not specifically mention thermally conductive filler comprising both aluminum nitride particles and spherical alumina particles as required by claims 3 and 20, they do disclose using thermally conductive fillers selected from spherical alumina particles and aluminum nitride particles to provide thermally conductive sheet with desired thermally conductive properties (Col. 5, lines 35-55).  Thus, it would have been obvious to combine the aluminum nitride particles and spherical alumina particles listed in Aramaki et al. for the same purposes of using the same as thermally conductive fillers for imparting desired thermally conductive properties to thermally conductive sheet.  See also MPEP section 2144.06, I (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).
As to Claims 4 and 21: Aramaki et al. disclose using carbon fibers having a size of 30-300 µm, and these carbon fibers are selected depending on properties required for the thermally conductive sheet, such as thermal properties (Col. 4, lines 30-66).  Thus, it would have been obvious to one of ordinary skill in the art to employ carbon fibers having an optimum or workable size in the thermally conductive sheet, with a reasonable expectation of successfully obtaining desired thermal properties for sheet as suggested by Aramaki et al. 
As to Claim 5: Aramaki et al. disclose using carbon fibers (corresponding to the claimed first thermally conductive filler comprising a fibrous thermally conductive filler) in an amount of 16-40% by volume (Col. 4, lines 55-60), which overlap with that claimed, i.e., 20-35% by volume.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion of the range taught in the prior art and the range claimed by the applicants has been held to be a prima facie case of obviousness.  See MPEP section 2144.05.
	As to Claims 6 and 8: Aramaki et al. disclose using spherical fillers including spherical alumina or spherical aluminum nitride having a particle size of 0.1-10 µm (Col. 5, lines 35-55), which overlap with those claimed, i.e., spherical alumina particles having an average particle size of 1-3 µm and aluminum nitride particles having an average particle size of 1-5 µm.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion of the range taught in the prior art and the range claimed by the applicants has been held to be a prima facie case of obviousness.  See MPEP section 2144.05.
	As to Claims 7 and 9: Aramaki et al. disclose using spherical fillers including spherical alumina or spherical aluminum nitride in an amount of 50-900 parts by mass for suppressing secondary aggregation of the carbon fibers in the thermally conductive resin composition (Col. 5, lines 35-55).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of spherical fillers including spherical alumina or spherical aluminum nitride, with a reasonable expectation of successfully suppressing secondary aggregation of carbon fibers in the thermally conductive resin composition as suggested by Aramaki et al. 
	As to Claim 11: The claimed thermal conductivity in the orientation direction of the first thermally conductive filler being twice or more of the thermal conductivity in the non-orientation direction of the first thermally conductive filler would have naturally followed from the suggestion of Aramaki et al.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  This is especially true since Aramaki et al. teach that when the carbon fibers (first thermally conductive filler) are added in a particular amount, the thermal conductivity is affected (Col. 4, lines 45-60). Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the carbon fiber filler in the sheet, with a reasonable expectation of successfully obtaining desired thermal conductive properties inclusive of those claimed as suggested by Aramaki et al. 

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764